Exhibit (10.ae)

 
 
FIFTH AMENDMENT TO THE
MET-PRO CORPORATION SALARIED PENSION PLAN
 
 
This Fifth Amendment to the Met-Pro Corporation Salaried Pension Plan (the
“Plan”) is made by Met-Pro Corporation (the “Company”).




WITNESSETH


WHEREAS, the Company adopted the Met-Pro Corporation Salaried Pension Plan and
attendant Trust Agreement (the “Plan”) effective September 1, 1968 as amended
and restated effective September 1, 2000;


WHEREAS, pursuant to the terms of the Plan, the Company may amend the Plan at
any time; and


WHEREAS, the Company wishes to amend the Plan to freeze benefit accruals
effective as of December 31, 2006 (the “Freeze Date”).


NOW, THEREFORE, BE IT RESOLVED, that all participant benefit accruals under the
Plan are hereby frozen effective as of the Freeze Date;


RESOLVED, FURTHER, that all benefit accruals will cease under the Plan as of the
Freeze Date;


RESOLVED, FURTHER, that no further service credit shall be granted under the
Plan for any purpose except that service will continue to be counted for
purposes of vesting of benefits that have accrued as of the Freeze Date and for
determining eligibility for early retirement as to benefits accrued as of the
Freeze Date, and no future compensation shall be taken into account for purposes
of calculating a participant’s accrued benefit;


RESOLVED, FURTHER, that on and after the Freeze Date, the determination of the
amount of a participant’s accrued benefit shall be based on the provisions of
the Plan in effect as of the Freeze Date, but calculated as if the participant
had terminated employment as of the Freeze Date;


RESOLVED, FURTHER, that the Plan is hereby amended as appropriate to reflect the
foregoing resolutions by adding a new Article XIX to the end of the Plan as
follows:




ARTICLE XIX
FREEZING OF PLAN


19.1         The Plan has been frozen as of December 31, 2006 (the “Freeze
Date”). There shall be no future benefit accruals on and after the Freeze Date.
A Participant’s Credited Service, Compensation, and Average Monthly Earnings
shall be determined as of the Freeze Date. A Participant’s accrued benefit shall
based on the provisions of the Plan in effect on the Freeze Date, but calculated
as if the Participant had terminated employment as of the Freeze Date.


19.2         Notwithstanding the above, Years of Service shall continue to be
counted under the Plan on and after the Freeze Date solely for purposes of
vesting in a benefit accrued as of the Freeze Date and for determining
eligibility for early retirement as to benefits accrued as of the Freeze Date,
but not for any other purpose under the Plan.


19.3         All benefits, rights and features shall be preserved as required
under Code Section 411(d)(6) and regulations issued thereunder.



 

--------------------------------------------------------------------------------








RESOLVED, FURTHER, that the Company is authorized and directed to make any
amendments to the Plan as may be required by the Internal Revenue Service or
otherwise to maintain its tax-qualified status, the signature of an officer of
the Company appearing on any such amendment being conclusive evidence of the
approval thereof by the Board of Directors; and


RESOLVED, FURTHER, that all previous actions taken by the proper officers or
employees and counsel of the Company to implement the foregoing are hereby
ratified and confirmed as if such action were approved at a duly convened
meeting of the Directors.


IN ALL OTHER RESPECTS, this Plan is continued in full force and effect. In order
to maintain the terms of the Plan in a single document, this Amendment may be
incorporated into the most recent restatement of the Plan.


IN WITNESS WHEREOF, the Company has caused this Fifth Amendment to be executed
by its duly authorized officer this 18th day of October, 2006.

 

             
ATTEST:
 
Met-Pro Corporation
             
By
/s/ Gary J. Morgan  
By
/s/ Raymond J. De Hont              
Title:
 
Vice President-Finance
  Title:  
President

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------